Higgins, J.,
concurring in the result: The record requires a new trial. However, I am unable to agree that G.S. 8-53 makes inadmissible properly authenticated hospital records in so far as they show clinical findings and diagnoses. The majority opinion makes out a better case for admitting the records than it does for excluding them.
The basis for exclusion is laid in a New York statute passed 134 years ago and copied by North Carolina 77 years ago: “No person duly authorized to practice physic or surgery shall be required to disclose any information he may have acquired, etc.” (emphasis added) The equipment of a person duly authorized to practice physic consisted of a thermometer, a pair of tooth pullers, and probably a stethoscope. His method of diagnosis consisted of some thumping around over the body and a most detailed inquiry into the patient’s complaints. Boneset tea was up-to-date medication. Methods now common to every hospital were as unknown as the back side of the moon.
Even in 1908, when this Court wrote the dictum in Smith v. Lum-*41her Company, some of the cities had hospitals operated by a small staff and with meager equipment. The practitioner of physic had become a doctor. His treatment usually took place in the home. His training and instruments were greatly improved. He carried a most interesting case of small bottles, some containing tablets and powders, others liquids of many colors. Still, much detailed inquiry preceded the diagnosis and treatment. If the patient was fortunate enough to get to a hospital, the family physician usually conferred with the staff and passed on what information he had acquired. However, the only record the family doctor kept was a memorandum in a little vest pocket notebook showing the balance due for the treatment.
What a difference today! It is a matter of common knowledge that hospitals are staffed by medical, surgical, technological experts, and research specialists who serve as members of a team in diagnoses and treatment of human ills and injuries. The X-ray, the fluoroseope, the electrocardiograph, and the test tube show the patient’s condition. Except in mental cases the examination may begin by this question to the patient: Where is the pain and how long have you had it? Otherwise the machines and the scientific tests tell the story. What they say becomes the hospital record. The diagnosis is the evaluation of the findings.
Should such a record be kept from a court charged with the duty of ascertaining the truth about a subject’s physical condition?
The law of evidence is never frozen. Justice Connor had something to say on this subject in 1905 in a case involving the admission of a “train sheet” in evidence. Insurance Co. v. R.R., 138 N.C. 42, 50 S.E. 452: “The question is of first impression in this State. We have given it careful and anxious consideration, desiring to make no departure from the well-settled principles of the law of evidence or the decisions of this Court, at the same time recognizing and keeping in view the duty of the Court to make diligent effort to find in those general principles such safe and reasonable adaptability that in the changing conditions of social, commercial, and industrial life there may be no wide divergence in the decisions from the standards by which men are guided and controlled in important practical affairs. The law of evidence, based upon certain more or less well-defined general rules, evolved from experience, has been molded by judicial decision and legislative enactment into a system having for its end and purpose, and believed to be adapted to, the discovery of truth in judicial proceedings. Mr. Greenleaf says: ‘In the ordinary affairs of life we do not require demonstrative evidence, because it is not consistent with the nature of the subject, and to insist upon it would be unreasonable and absurd. The most that can be affirmed of such things is that there *42is no reasonable doubt concerning them.’ Professor Thayer says: 'The law of evidence is the creature of experience rather than logic.’ ”
To me, the exclusion of hospital records is as out-of-date as the bustle, asafoetida, and the tomahawk. The statute does not require the exclusion unless a modern hospital is a person duly authorized to practice physic, and then only as to information he may have acquired.
PARKER, J.,
authorizes me to say that he shares the views here expressed, and joins in this opinion.